Exhibit 10.34

INCOME CONTINUATION PLAN

OF

AVISTA CORPORATION

As Amended and Restated Effective December 31, 2007



--------------------------------------------------------------------------------

INCOME CONTINUATION PLAN

OF

AVISTA CORPORATION

Purpose

The purpose of this Plan is to provide specified benefits to Executive Officers
of the Company in the event of death. The effective date of this Plan, as
amended and restated, shall be December 31, 2007. The Plan was originally
effective on the Effective Date.

ARTICLE 1.

DEFINITIONS

1.1 “Base Annual Compensation” shall mean the Participant’s current rate of
annual base pay at the time of his or her death, including deferrals to the
Executive Deferral Plan, but excluding bonuses, commissions, overtime, and
non-monetary awards for employment services to the Company.

1.2 “Beneficiary” shall mean the person or persons, or the estate of a
Participant, entitled to receive any benefits under this Plan upon the death of
a Participant.

1.3 “Board” shall mean the Board of Directors of Avista Corporation.

1.4 “Committee” shall mean the Benefit Plan Administration Committee, the
administrative committee appointed by the Board to manage and administer the
Plan.

1.5 “Company” shall mean Avista Corporation.

1.6 “Effective Date” shall be March 1, 1989.

1.7 “Employee” shall mean a person who is employed by the Company in accordance
with Company personnel policies and procedures.

1.8 “Executive Officer” shall mean a full time Employee or former full time
Employee whose position is or was designated by the Board as Vice President,
Senior Vice President, Executive Vice President, or President and/or Chairman at
the time of his Retirement.

1.9 “Funded Pension Plan” shall mean the Retirement Plan for Employees of Avista
Corporation.

1.10 “Participant” shall mean an Executive Officer of the Company.

1.11 “Pension Benefit” shall mean the Participant’s monthly benefit payable in
the Participant’s normal form of benefit (for a single Participant, a single
life annuity or for a married participant, a 66-2/3% joint and survivor annuity
with the participant’s surviving spouse as joint annuitant until such spouse is
age 60, and a 50% joint and survivor annuity with such

 

1



--------------------------------------------------------------------------------

spouse as joint annuitant thereafter) calculated under terms of the Funded
Pension Plan and the Avista Corporation Supplemental Executive Retirement Plan
as of the date the Participant elected to commence benefits thereunder. If the
Participant has not commenced benefits under the Funded Pension Plan or the
Avista Corporation Supplemental Executive Retirement Plan as of the date of the
Participant’s death, “Pension Benefit” shall mean the Participant’s normal form
of benefit calculated under terms of the Funded Pension Plan and/or the Avista
Corporation Supplemental Executive Retirement Plan, as applicable, as of the
date the Participant’s death.

1.12 “Plan” shall mean this Income Continuation Plan of Avista Corporation.

1.13 “Retirement” shall mean severance of the Participant from employment (for
reasons other than death) with the Company on or after the attainment of age 55
with at least 15 years of Vesting Service with the Company.

1.14 “Vesting Service” shall mean periods of service as defined in Section 4.2
of the Funded Pension Plan that are counted for the purposes of determining a
Participant’s eligibility for early retirement benefits under the Funded Pension
Plan, and except as otherwise provided in an agreement between the Company and
the Executive Officer and approved by the Compensation & Organization Committee
of the Board.

ARTICLE 2.

ELIGIBILITY

Participants shall be the Executive Officers of the Company.

ARTICLE 3.

PRE-RETIREMENT INCOME CONTINUATION BENEFIT

3.1 If the Participant dies before Retirement, the Company shall pay a benefit
to the Participant’s Beneficiary, as described below. In the event that a
Participant severs his or her employment with the Company prior to age 55 or
prior to having at least 15 years of Vesting Service, he or she shall not be
entitled to a benefit under this Article 3.

3.2 The Participant’s benefit shall be equal to 2 x the Participant’s Base
Annual Compensation.

3.3 A lump sum payment of such benefit shall be made within 30 days of the death
of the Participant.

ARTICLE 4.

POST—RETIREMENT INCOME CONTINUATION BENEFIT

4.1 If the Participant is an Executive Officer on December 31, 2007 (or was an
Executive Officer prior to December 31, 2007) and he or she dies after
Retirement, the Company shall pay a benefit to the Participant’s Beneficiary, as
described below. A Participant who is not an Executive Officer on or prior to
December 31, 2007 shall not be entitled to a benefit under this Article 4.

 

2



--------------------------------------------------------------------------------

4.2 The Participant’s benefit shall be equal to 2 x the Participant’s annual
Pension Benefit.

4.3 A lump payment of such benefit shall be paid within 30 days of the death of
the Participant.

ARTICLE 5.

BENEFICIARY

5.1 A Participant shall designate his or her Beneficiary to receive benefits
under the Plan by completing the appropriate Beneficiary designation form and
submitting it to the Committee. A Participant may change his or her Beneficiary
by submitting to the Committee the appropriate Beneficiary designation change
form.

5.2 If a Participant fails to designate a Beneficiary as provided in this
Article, or if the designed Beneficiary predeceases the Participant or dies
prior to distribution of the Participant’s benefits, then the benefits under the
Plan to be paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

5.3 No change of Beneficiary shall be effective until acknowledged in writing by
the Committee. Upon the acceptance by the Committee of a Beneficiary designation
change form, all Beneficiary designations previously filed shall be cancelled.

5.4 If the Committee has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, it shall have the right to withhold such
payments until the matter is finally adjudicated.

5.5 Any payment made to a Beneficiary in accordance with this Plan in good faith
shall fully discharge the Company and the Committee from all further obligations
with respect to such Participant.

ARTICLE 6.

COMPANY LIABILITY

6.1 Amounts payable to a Participant shall be paid from the general assets of
the Company exclusively, and it is specifically understood that a trust is not
intended to be created and the Participant’s rights under the Plan are those of
a general creditor. Title to and beneficial ownership of any assets, whether
cash or other forms of investments, which the Company may earmark to pay the
benefits provided for herein, shall at all times remain in the Company and
neither the Participant nor his or her Beneficiary shall have any property
interest whatsoever in any specific assets of the Company. The Company, however,
is not required to earmark any assets for the payment of the benefits described
in this Plan.

6.2 The Participant and/or Beneficiary must cooperate with the Company and the
Committee in furnishing all information requested by the Company or the
Committee in order to facilitate the payment of benefits.

 

3



--------------------------------------------------------------------------------

ARTICLE 7.

ADMINISTRATION

7.1 This Plan shall be administered by the Committee. The Committee shall have
full power, discretion, and authority to administer the Plan and to construe and
apply all of its provisions. The Committee’s powers and duties, unless properly
delegated, shall include, but shall not be limited to:

(a) Designating agents to carry out responsibilities related to the Plan, other
than fiduciary responsibilities;

(b) Deciding questions relating to eligibility and amounts of benefits;

(c) Deciding disputes that may arise with regard to the rights of Participants
and Beneficiary (or any of their legal representatives) under the terms of the
Plan;

(d) Obtaining information from the Company with respect to the Participants as
necessary to determine the rights and benefits of the Participants under the
Plan. The Committee may rely conclusively on such information furnished by the
Company;

(e) Compiling and maintaining all Plan records it deems necessary for
administration of the Plan;

(f) Authorizing payment of all benefits as they become payable under the Plan;

(g) Engaging such legal, administrative, consulting, actuarial, investment,
accounting and other professional services, as the Committee deems proper;

(h) Adopting rules and regulations for the administration of the Plan that are
not inconsistent with applicable law; and

(i) Performing other actions provided for in other parts of this Plan.

7.2 The Committee shall also have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

7.3 Subject to Article 8 below, the decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

4



--------------------------------------------------------------------------------

7.4 The Company shall indemnify and hold harmless the members of the Committee
and any Employee to whom the duties of the Committee may be delegated against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Committee, any of its members, or any such Employee.

ARTICLE 8.

CLAIMS PROCEDURES

8.1 Any Participant or Beneficiary of a deceased Participant (such Participant
or Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within 60
days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

8.2 The Committee shall consider a Claimant’s claim within a reasonable time,
and shall notify the Claimant in writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claim review procedure set forth in Section 11.3
below.

8.3 Within 60 days after receiving a notice from the Committee that a claim has
been denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim. Thereafter, but not later than 30 days after the review
procedure began, the Claimant (or the Claimant’s duly authorized
representative):

(a) may review pertinent documents;

(b) may submit written comments or other documents; and/or

 

5



--------------------------------------------------------------------------------

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.

8.4 The Committee shall render its decision on review promptly, and not later
than 60 days after the filing of a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Committee’s decision must be rendered within 120 days after
such date. Such decision must be written in a manner calculated to be understood
by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) such other matters as the Committee deems relevant.

8.5 A Claimant’s compliance with the foregoing provisions of this Article 8 is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under this Plan.

ARTICLE 9.

AMENDMENT AND TERMINATION

9.1 Although the Company anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
the Company reserves the right to discontinue its sponsorship of the Plan and/or
to terminate the Plan at any time with respect to any or all of its
participating Employees, by action of the Board or the Committee. The
termination of the Plan shall not adversely affect any Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination by virtue of a Participant’s death.

9.2 The Company may, at any time, amend or modify the Plan in whole or in part
by the action of the Board or the Committee. The amendment or modification of
the Plan shall not affect any Beneficiary who has become entitled to the payment
of benefits under the Plan as of the date of the amendment or modification by
virtue of a Participant’s death.

ARTICLE 10.

MISCELLANEOUS

10.1 Participants and their Beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interests or claims in any property or assets
of the Company.

10.2 The Company’s liability for the payment of benefits shall be determined
only by the Plan. The Company shall have no obligation to a Participant under
the Plan except as expressly provided in the Plan.

 

6



--------------------------------------------------------------------------------

10.3 Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

10.4 The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and the Participant. Nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service of the Company as an Employee or to interfere with the right of the
Company to discipline or discharge the Participant at any time.

10.5 Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

10.6 The captions of the articles of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.

10.7 Subject to ERISA, the provisions of this Plan shall be construed and
interpreted according to the internal laws of the State of Washington without
regard to its conflicts of laws principles.

10.8 Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

BPAC

c/o Vice President – Human Resources

Avista Corporation

1411 East Mission

Spokane, Washington 99220

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

10.9 The provisions of this Plan shall bind and inure to the benefit of the
Company and its successors and assigns and the Participant and the Participant’s
Beneficiary.

 

7



--------------------------------------------------------------------------------

10.10 In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

10.11 If the Committee determines in its discretion that a benefit under this
Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.

Adopted and approved this 14th day of February, 2008 to be effective
December 31, 2007.

 

8